DETAILED ACTION
This office action is in response to the communication received on 12/22/2018 concerning application no. 16/231,504 filed on 12/22/2018.
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 1 shows a flowchart without written-in descriptions to indicate the function that is executed in each step.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0055 of the published specification recites “the contrast to noise ration” in lines 3 and 4. This should be amended to fix the spelling of “ration”. So the amended specification should recite “the contrast to noise ratio”.
Appropriate correction is required.

Claim Objections
Claims 1 and 16-17 are objected to because of the following informalities:  
Claim 1, line 21-25, recites “wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database”. This should be amended to recite “wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters, are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database” to improve the sentence structure.
Claim 16, line 23-27, recites “wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database”. This should be amended to recite “wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic parameters, are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database” to improve the sentence structure.
Claim 17, lines 23-27, recites “wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database”. This should be amended to recite “wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters, are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database” to improve the sentence structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “[first] magnetic resonance sequence” in claim 1, line 8-10, is used by the claim to mean “the measurement of noise levels, such as stochastic noise and/or noise arising from the setup when no gradients are applied” (as disclosed in paragraph 0021 of the published specification), while the accepted meaning is “a number of radiofrequency pulses and gradients that result in a set of images with a particular appearance”1. The term is indefinite because the specification does not clearly redefine the term.

Claim 1 recites the limitation "the imaging quality information from the landmark-specific signal-to-noise ratio (SNR) ratio" in line 20-21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1, line 20-21, recites "the imaging quality information from the landmark-specific signal-to-noise ratio". This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging quality information from the landmark-specific signal-to-noise ratio (SNR) is the same as the image quality information for the magnetic resonance imaging apparatus or is a separate and distinct imaging quality information.
For purposes of examination, the Office is considering the imaging quality information to be the same for both the landmark signal-to-noise ratio (SNR) and the imaging apparatus.


For purposes of examination, the Office is considering the reference information to be regarding reference quality information that is present in the database and is separate from the determined imaging quality information.

	Claim 2, lines 1-2, wherein “wherein a magnetic resonance sequence that is independent of the individual patient”. This claim element is indefinite. It would be unclear how a magnetic resonance sequence is independent of the individual patient while claim 1 established that the magnetic resonance sequence is imaging the patient’s imaging region.

Claim 2 recites the limitation "the individual patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 2, line 2, recite “the individual patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the individual patient is the same as the patient established in lines 2 and 11 of claim 1 or is a separate and distinct claim element.
	For purposes of examination, the Office is considering the individual patient in claim 2 to be the same as the patient in claim 1.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “magnetic resonance sequence” in claim 4, lines 1-2, is used by the claim to mean “without excitation pulses” (as disclosed claim 4 and in paragraph 0021 of the published specification), while the accepted meaning is “a number of radiofrequency pulses and gradients that result in a set of images with a particular appearance”2. The term is indefinite because the specification does not clearly redefine the term.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “magnetic resonance sequence” in claim 5, line 2, is used by the claim to mean “without excitation pulses” (as disclosed claims 4-5 and in paragraph 0021 of the published specification), while the accepted meaning is “a number of radiofrequency pulses and gradients that result in a set of images with a particular appearance”3. The term is indefinite because the specification does not clearly redefine the term.

	Claim 13, line 2, recites “one imaging sequence”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “one imaging sequence” is an additional third sequence following the first and second magnetic resonance sequences established in claim 1, or is referring to one of the pre-established magnetic resonance sequences. Furthermore, if it is referring to one of the pre-
	For purposes of examination, the Office is considering the one imaging sequence to a real-time sequence that is following the first and second sequences established in claim 1.

	Claim 14, line 4, recite “an optimization”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this is a second optimization following the optimization established in line 1 of the claim or is a separate and distinct optimization. If it is the same optimization, which is an interpretation supported by the recitation of claim element “the at least one imaging parameter value”, it is further unclear how the optimization of the modified imaging sequence can be done by comparing the CNR value of the old imaging sequence to the modified imaging sequence’s CNR given that it is still being optimized and not implemented.
	For purposes of examination, the Office is considering the optimization in line 4 to be the same as the one in line 1 of the claim 14.

Claim 15, lines 2-3, recites “an optimization of the contrast-to-noise ratio in dependence of the at least one imaging parameter”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the contrast-to noise ratio is optimized in dependence of the imaging parameter when claim 14, lines 4-5, claims that the imaging parameter is optimized based on the contrast to noise ratios. This claim utilizes circular logic that would lead to indefiniteness to one with ordinary skill in the art.
For purposes of examination, the Office is considering the optimization of the CNR to occur in a difference optimization step than the one established in claim 14.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “[first] magnetic resonance sequence” in claim 16, line 11-12, is used by the claim to mean “the measurement of noise levels, such as stochastic noise and/or noise arising from the setup when no gradients are applied” (as disclosed in paragraph 0021 of the published specification), while the accepted meaning is “a number of radiofrequency pulses and gradients that result in a set of images with a particular appearance”4. The term is indefinite because the specification does not clearly redefine the term.

Claim 16 recites the limitation "the imaging quality information from the landmark-specific signal-to-noise ratio (SNR) ratio" in line 22-23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16, line 22-23, recites "the imaging quality information from the landmark-specific signal-to-noise ratio". This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging quality information from the landmark-specific signal-to-noise ratio (SNR) is the same as the image quality information for the magnetic resonance imaging apparatus or is a separate and distinct imaging quality information.
For purposes of examination, the Office is considering the imaging quality information to be the same for both the landmark signal-to-noise ratio (SNR) and the imaging apparatus.

Claim 16, lines 18-19, recites “reference information regarding the imaging quality information is provided in a database”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art as lines 2-3 of the claim establishes that the imaging quality information needs to be determined, how the reference information regarding the imaging quality information is provided in a database. If this 
For purposes of examination, the Office is considering the reference information to be regarding reference quality information that is present in the database and is separate from the determined imaging quality information.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “[first] magnetic resonance sequence” in claim 17, lines 10-11, is used by the claim to mean “the measurement of noise levels, such as stochastic noise and/or noise arising from the setup when no gradients are applied” (as disclosed in paragraph 0021 of the published specification), while the accepted meaning is “a number of radiofrequency pulses and gradients that result in a set of images with a particular appearance”5. The term is indefinite because the specification does not clearly redefine the term.

Claim 17 recites the limitation "the imaging quality information from the landmark-specific signal-to-noise ratio (SNR) ratio" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17, line 21-22, recites "the imaging quality information from the landmark-specific signal-to-noise ratio". This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging quality information from the landmark-specific signal-to-noise ratio (SNR) is the same as the 
For purposes of examination, the Office is considering the imaging quality information to be the same for both the landmark signal-to-noise ratio (SNR) and the imaging apparatus.

Claim 17, lines 17-18, recites “reference information regarding the imaging quality information is provided in a database”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art as line 2 of the claim establishes that the imaging quality information needs to be determined, how the reference information regarding the imaging quality information is provided in a database. If this is a control set of imaging quality information that is separate from the determined imaging quality information in line 2, the claim element in its present form lacks clarity establishing that relationship.
For purposes of examination, the Office is considering the reference information to be regarding reference quality information that is present in the database and is separate from the determined imaging quality information.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira (PGPUB No. US 2012/0010495) in view of Keupp et al. (PGPUB No. US 2019/0285711).

Paragraph 0072 teaches the MR scanner 5 generates a magnetic field for imaging the examination region of the subject), wherein the imaging quality information is used for assessing performance of the magnetic resonance imaging apparatus (Abstract teaches that the that the MR images have a number of quality inspections performed on them), for determining imaging parameters for an imaging protocol, or for assessing performance of the magnetic resonance imaging apparatus and for determining imaging parameters for the imaging protocol, the method comprising: 
measuring noise information describing general noise properties of the magnetic resonance imaging apparatus in the imaging volume using a predetermined first magnetic resonance sequence (Paragraph 0077 teaches that the body 23 of the patient is imaged and the global signal-to-noise ratio (SNR) is calculated from the body with respect to the air 24) 
acquiring patient image data in at least one imaging region of the patient using a predetermined second magnetic resonance sequence (Paragraph 0078 teaches that the segmented body 23 is imaged for local signal-to-noise ratio (SNR) calculation);
localizing at least one anatomical landmark of a group of predetermined anatomical landmarks in the patient image by a landmark detection algorithm, wherein for each landmark (Paragraph 0078 teaches that the signal-to-noise ratio (SNR) is calculated for the liver 25 in the segmented body. This area 25 is identified as seen in Fig. 3 with respect to the segmented body 23 and the air 25. Paragraph 0023 teaches that the segmentation of the target is done with a segmentation algorithm), for at least one pair of landmarks, or for each landmark and for at least one pair of landmarks, reference information regarding the imaging quality information is provided in a database (Paragraph 0078 teaches that the local signal-to-noise ratio (SNR) can be compared to a predetermined threshold); 
determining a landmark-specific signal-to-noise ratio for each localized landmark from the patient image data at the landmark and the noise information (Paragraph 0078 teaches that the signal-to-noise ratio (SNR) is calculated for the liver 25 in the segmented body. This area 25 is identified as seen in Fig. 3 with respect to the segmented body 23 and the air 25. This local signal-to-noise ratio (SNR) is compared to the predetermined threshold).
	However, de Oliveira is silent regarding a method, comprising:
determining the imaging quality information from the landmark-specific signal-to- noise ratio, wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database.
	In an analogous imaging field of endeavor, regarding image quality assessment of MRI data, Keupp teaches a method, comprising:
determining the imaging quality information from the landmark-specific signal-to- noise ratio, wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database (Paragraph 0009 teaches that the current scan parameters are compared to a central database by checking if metric values are within a predetermined operating range. Paragraph 0102 teaches that the image quality metrics include signal-to-noise ratio (SNR). Paragraph 0073 teaches that the memory has a contained set of predetermined scan parameters 162. Paragraph 0100 teaches that the comparator 810 compares the current scan data with the predetermined parameters and warns the user based on quality. Paragraph 0105 teaches that the image quality assessment is signal-to-noise ratio (SNR) based and is applied on an organ of interest).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify de Oliveira with Keupp’s teaching of determining image quality 

Regarding claim 2, modified de Oliveira teaches the method in claim 1, as discussed above.
	However, de Oliveira is silent regarding a method, wherein a magnetic resonance sequence that is independent of the individual patient is used as the predetermined second magnetic resonance sequence.
	In an analogous imaging field of endeavor, regarding image quality assessment of MRI data, Keupp teaches a method, wherein a magnetic resonance sequence that is independent of the individual patient is used as the predetermined second magnetic resonance sequence (Paragraph 0014 teaches that the pulse sequence acquires calibration data based on flip angles. Paragraph 00698 teaches the pulse sequence is placed in the memory of the system).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify de Oliveira with Keupp’s teaching of a magnetic sequence independent of an individual patient. This modified method would provide the user with improved calibration results and indicate to the user when the calibration should be repeated or when parameters must be changed (Paragraph 0007 of Keupp). Furthermore, the comparing can be in the background in an automatic manner (Paragraph 0027 of Keupp).

Regarding claim 4, modified de Oliveira teaches the method in claim 1, as discussed above.
	De Oliveira further teaches a method, wherein a magnetic resonance sequence without excitation pulses is used as the predetermined first magnetic resonance sequence (Paragraph 0077 teaches that the image with the global signal-to-noise ratio (SNR) is acquired. This image involves the measurement data of the air 24 and the segmented body 23).

Regarding claim 5, modified de Oliveira teaches the method in claim 4, as discussed above.
	De Oliveira further teaches a method, wherein the first magnetic sequence corresponds to the second magnetic resonance sequence without excitation pulses (Paragraph 0077 teaches that the image with the global signal-to-noise ratio (SNR) is acquired. This image involves the measurement data of the air 24 and the segmented body 23. This can be applied in the localized imaging as described in paragraph 0078 as the local signal-to-noise ratio (SNR) is calculated for specific regions of interest).

Regarding claim 6, modified de Oliveira teaches the method in claim 1, as discussed above.
	However, de Oliveira is silent regarding a method, wherein the reference information comprises a reference signal-to-noise ratio, wherein the reference signal-to-noise ratio is calculated, empirically determined, determined, or any combination thereof based on previously measured landmark-specific signal-to-noise ratios stored in the database.
	In an analogous imaging field of endeavor, regarding image quality assessment of MRI data, Keupp teaches a method, wherein the reference information comprises a reference signal-to-noise ratio, wherein the reference signal-to-noise ratio is calculated, empirically determined, determined, or any combination thereof based on previously measured landmark-specific signal-to-noise ratios stored in the database (Paragraph 0105 teaches that the accuracy model that is used for image quality analysis involves the averaging of images with an associated organ of interest. Paragraph 0009 teaches that the current scan parameters are compared to a central database by checking if metric values are within a predetermined operating range. Paragraph 0102 teaches that the image quality metrics include signal-to-noise ratio (SNR). Paragraph 0105 teaches that the image quality assessment is signal-to-noise ratio (SNR) based and is applied on an organ of interest).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify de Oliveira with Keupp’s teaching of a reference signal-to-noise ratio 

Regarding claim 7, modified de Oliveira teaches the method in claim 6, as discussed above.
	However, de Oliveira is silent regarding a method, wherein the reference signal-to-noise ratio is calculated, empirically determined, determined, or any combination thereof based on previously measured landmark-specific signal-to-noise ratios stored in the database, as a mean or a weighted average of the previously measured landmark-specific signal-to-noise ratios.
	In an analogous imaging field of endeavor, regarding image quality assessment of MRI data, Keupp teaches a method, wherein the reference signal-to-noise ratio is calculated, empirically determined, determined, or any combination thereof based on previously measured landmark-specific signal-to-noise ratios stored in the database, as a mean or a weighted average of the previously measured landmark-specific signal-to-noise database (Paragraph 0105 teaches that the accuracy model that is used for image quality analysis involves the averaging of images with an associated organ of interest. Paragraph 0009 teaches that the current scan parameters are compared to a central database by checking if metric values are within a predetermined operating range. Paragraph 0102 teaches that the image quality metrics include signal-to-noise ratio (SNR). Paragraph 0105 teaches that the image quality assessment is signal-to-noise ratio (SNR) based and is applied on an organ of interest).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify de Oliveira with Keupp’s teaching of a reference signal-to-noise ratio (SNR) being an average stored in a database. This modified method would provide the user with improved calibration results and indicate to the user when the calibration should be repeated or when 

Regarding claim 8, modified de Oliveira teaches the method in claim 1, as discussed above.
De Oliveira further teaches a method, wherein determining the landmark-specific signal-to-noise ratio comprises averaging a signal intensity within a defined image region comprising or comprised by the landmark (Paragraph 0078 teaches that the segmented liver 25 that has the local signal-to-noise ratio (SNR) calculated is done with the mean strength of the measurement signals to the mean strength of the background air).

Regarding claim 9, modified de Oliveira teaches the method in claim 1, as discussed above.
	De Oliveira further teaches a method, wherein the imaging quality information comprises an average of the current landmark-specific signal-to-noise ratio and previously measured landmark-specific signal-to-noise ratios stored in the database (Paragraphs 0054-0055 teaches that the computation is done via a storage medium. Paragraph 0078 teaches that the segmented liver 25 that has the local signal-to-noise ratio (SNR) calculated is done with the mean strength of the measurement signals to the mean strength of the background air. Paragraph 0078 teaches that the value is compared to a predetermined threshold signal-to-noise ratio (SNR) value).

Regarding claim 10, modified de Oliveira teaches the method in claim 9, as discussed above.
	De Oliveira further teaches a method, wherein the previously measured landmark-specific signal-to- noise ratios are stored as a mean, a sliding-window average, a weighted average of the previously measured landmark-specific signal-to-noise ratios, or any combination thereof (Paragraph 0078 teaches that the segmented liver 25 that has the local signal-to-noise ratio (SNR) calculated is done with the mean strength of the measurement signals to the mean strength of the background air. Paragraph 0078 teaches that the value is compared to a predetermined threshold signal-to-noise ratio (SNR) value).

Regarding claim 11, modified de Oliveira teaches the method in claim 1, as discussed above.
	De Oliveira further teaches a method, further comprising generating a notification to an operator of the magnetic resonance imaging apparatus when the performance of the magnetic resonance imaging apparatus assessed from the imaging quality information meets at least one notification criterion (Claim 8 teaches that when the MR image fails image quality inspection, the user is warned. Paragraph 0078 teaches that the signal-to-noise ratio (SNR) is compared to the predetermined threshold).

Regarding claim 16, de Oliveira teaches a magnetic resonance imaging apparatus (Paragraph 0072 teaches the MR scanner 5 generates a magnetic field for imaging the examination region of the subject), comprising: 
a controller (Processor of the computer in paragraph 0103) configured to determine imaging quality information for a magnetic resonance imaging apparatus in an examination process of a patient positioned at least partly within an imaging volume of the magnetic resonance imaging apparatus (Paragraph 0072 teaches the MR scanner 5 generates a magnetic field for imaging the examination region of the subject), wherein the imaging quality information is used for assessing performance of the magnetic resonance imaging apparatus (Abstract teaches that the that the MR images have a number of quality inspections performed on them), for determining imaging parameters for an imaging protocol, or for assessing performance of the magnetic resonance imaging apparatus and for determining imaging parameters for the imaging protocol, the determination of the imaging quality information comprising: 
measurement of noise information describing general noise properties of the magnetic resonance imaging apparatus in the imaging volume using a predetermined first magnetic Paragraph 0077 teaches that the body 23 of the patient is imaged and the global signal-to-noise ratio (SNR) is calculated from the body with respect to the air 24);
acquisition of patient image data in at least one imaging region of the patient using a predetermined second magnetic resonance sequence (Paragraph 0078 teaches that the segmented body 23 is imaged for local signal-to-noise ratio (SNR) calculation);
localization of at least one anatomical landmark of a group of predetermined anatomical landmarks in the patient image by a landmark detection algorithm, wherein for each landmark (Paragraph 0078 teaches that the signal-to-noise ratio (SNR) is calculated for the liver 25 in the segmented body. This area 25 is identified as seen in Fig. 3 with respect to the segmented body 23 and the air 25),, for at least one pair of landmarks, or for each landmark and for at least one pair of landmarks, reference information regarding the imaging quality information is provided in a database (Paragraph 0078 teaches that the local signal-to-noise ratio (SNR) can be compared to a predetermined threshold);
determination of a landmark-specific signal-to-noise ratio for each localized landmark from the patient image data at the landmark and the noise information (Paragraph 0078 teaches that the signal-to-noise ratio (SNR) is calculated for the liver 25 in the segmented body. This area 25 is identified as seen in Fig. 3 with respect to the segmented body 23 and the air 25. This local signal-to-noise ratio (SNR) is compared to the predetermined threshold).
	However, de Oliveira is silent regarding a magnetic resonance imaging apparatus, comprising:
determination of the imaging quality information from the landmark-specific signal-to-noise ratio, wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database.

determination of the imaging quality information from the landmark-specific signal-to-noise ratio, wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database (Paragraph 0009 teaches that the current scan parameters are compared to a central database by checking if metric values are within a predetermined operating range. Paragraph 0102 teaches that the image quality metrics include signal-to-noise ratio (SNR). Paragraph 0073 teaches that the memory has a contained set of predetermined scan parameters 162. Paragraph 0100 teaches that the comparator 810 compares the current scan data with the predetermined parameters and warns the user based on quality. Paragraph 0105 teaches that the image quality assessment is signal-to-noise ratio (SNR) based and is applied on an organ of interest).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify de Oliveira with Keupp’s teaching of determining image quality information by comparing the image quality information to the reference information in a database. This modified apparatus would provide the user with improved calibration results and indicate to the user when the calibration should be repeated or when parameters must be changed (Paragraph 0007 of Keupp). Furthermore, the comparing can be in the background in an automatic manner (Paragraph 0027 of Keupp).

Regarding claim 17, de Oliveira teaches a non-transitory computer-readable storage medium (Processor of the computer in paragraph 0103 and non-volatile memory in paragraph 0104) that stores instructions executable by one or more processors to determine imaging quality information for a magnetic resonance imaging apparatus in an examination process of a patient positioned at least partly Paragraph 0072 teaches the MR scanner 5 generates a magnetic field for imaging the examination region of the subject), wherein the imaging quality information is used for assessing performance of the magnetic resonance imaging apparatus (Abstract teaches that the that the MR images have a number of quality inspections performed on them), for determining imaging parameters for an imaging protocol, or for assessing performance of the magnetic resonance imaging apparatus and for determining imaging parameters for the imaging protocol, the instructions comprising: 
measuring noise information describing general noise properties of the magnetic resonance imaging apparatus in the imaging volume using a predetermined first magnetic resonance sequence (Paragraph 0077 teaches that the body 23 of the patient is imaged and the global signal-to-noise ratio (SNR) is calculated from the body with respect to the air 24)
acquiring patient image data in at least one imaging region of the patient using a predetermined second magnetic resonance sequence (Paragraph 0078 teaches that the segmented body 23 is imaged for local signal-to-noise ratio (SNR) calculation);
localizing at least one anatomical landmark of a group of predetermined anatomical landmarks in the patient image by a landmark detection algorithm, wherein for each landmark (Paragraph 0078 teaches that the signal-to-noise ratio (SNR) is calculated for the liver 25 in the segmented body. This area 25 is identified as seen in Fig. 3 with respect to the segmented body 23 and the air 25. Paragraph 0023 teaches that the segmentation of the target is done with a segmentation algorithm), for at least one pair of landmarks, or for each landmark and for at least one pair of landmarks, reference information regarding the imaging quality information is provided in a database (Paragraph 0078 teaches that the local signal-to-noise ratio (SNR) can be compared to a predetermined threshold);
determining a landmark-specific signal-to-noise ratio for each localized landmark from the patient image data at the landmark and the noise information (Paragraph 0078 teaches that the signal-to-noise ratio (SNR) is calculated for the liver 25 in the segmented body. This area 25 is identified as seen in Fig. 3 with respect to the segmented body 23 and the air 25. This local signal-to-noise ratio (SNR) is compared to the predetermined threshold).
However, de Oliveira is silent regarding a non-transitory computer-readable storage medium, comprising: 
determining the imaging quality information from the landmark-specific signal-to- noise ratio, wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database.
	In an analogous imaging field of endeavor, regarding the image quality assessment of MRI data, Keupp teaches a non-transitory computer-readable storage medium, comprising:
determining the imaging quality information from the landmark-specific signal-to- noise ratio, wherein the assessment of the performance of the magnetic resonance imaging apparatus, the determination of the imaging parameters, or the assessment of the performance of the magnetic resonance imaging apparatus and the determination of the imaging parameters are performed depending on a comparison of the imaging quality information and the corresponding reference information in the database (Paragraph 0009 teaches that the current scan parameters are compared to a central database by checking if metric values are within a predetermined operating range. Paragraph 0102 teaches that the image quality metrics include signal-to-noise ratio (SNR). Paragraph 0073 teaches that the memory has a contained set of predetermined scan parameters 162. Paragraph 0100 teaches that the comparator 810 compares the current scan data with the predetermined parameters and warns the user based on quality. Paragraph 0105 teaches that the image quality assessment is signal-to-noise ratio (SNR) based and is applied on an organ of interest).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify de Oliveira with Keupp’s teaching of determining image quality .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira (PGPUB No. US 2012/0010495) in view of Keupp et al. (PGPUB No. US 2019/0285711) further in view Zhao (PGPUB No. US 2009/0161934).

Regarding claim 3, modified de Oliveira teaches the method in claim 2, as discussed above.
	However, the combination of de Oliveira and Keupp is silent regarding a method, wherein a pre-scan sequence or a localizer sequence is used as the predetermined second magnetic resonance sequence.
	In an analogous imaging field of endeavor, regarding the use of MRI sequencing, Zhao teaches a method, wherein a pre-scan sequence or a localizer sequence is used as the predetermined second magnetic resonance sequence (Paragraph 0022 teaches that the vessel of interest is scanned with a localizer sequence).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of de Oliveira and Keupp with Zhao’s teaching of the use of a localizer sequence. This modified method would provide the user with image data with adequate signal-to-noise ratio (SNR) and avoids aliasing (Abstract of Zhao).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira (PGPUB No. US 2012/0010495) in view of Keupp et al. (PGPUB No. US 2019/0285711) further in view Shmatukha et al. (PGPUB No. US 2013/0079626).


	However, the combination of de Oliveira and Keupp is silent regarding a method, wherein determining the imaging quality information comprises determining a contrast-to-noise ratio for a pair of landmarks as imaging quality information, and wherein the reference information comprises a reference contrast-to-noise ratio.
	In an analogous imaging field of endeavor, regarding the assessment of image quality of MRI data, Shmatukha teaches a method, wherein determining the imaging quality information comprises determining a contrast-to-noise ratio for a pair of landmarks as imaging quality information (Paragraph 0115 teaches that the CNR is measured for the regions of interest. See Fig. 5 where the regions of interest 500 and 520 are marked. Paragraph 0038 teaches that this images can be done with and MRI system), and 
wherein the reference information comprises a reference contrast-to-noise ratio (Claim 6 teaches that predetermined threshold is associated with a CNR value for image analysis).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of de Oliveira and Keupp with Shmatukha’s teaching of determining a contrast-to-noise ratio of a pair of landmarks. This modified method would provide the user with the depiction and detection of ablation lesions, pathological tissue, or other abnormalities at any moment during image acquisition (Paragraph 0096 of Shmatukha).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira (PGPUB No. US 2012/0010495) in view of Keupp et al. (PGPUB No. US 2019/0285711) further in view of Hill et al. (PGPUB No. US 2019/0287241).

Regarding claim 13, modified de Oliveira teaches the method in claim 1, as discussed above.

	In an analogous imaging field of endeavor, regarding the assessment of image quality of MRI data, Hill teaches a method, further comprising performing an optimization of at least one imaging parameter of at least one imaging sequence of a current examination process based on a contrast-to-noise ratio for a pair of landmarks (Paragraphs 0019-0020 teach that image quality can be determined based on comparison to set quality acceptance levels. Paragraph 0048 teaches that the parameters are able to be adjusted based on comparison information. Fig. 2 shows that the quality evaluation is done and if it is not sufficient, then the user is advices with problems to the tech and the position can be fixed. Paragraph 0099 teaches that the contrast that is detected is based on CNR calculations. Paragraph 0064 teaches that multiple regions of interest can be measured and studied. Paragraph 0008 teaches that this system can be applied in magnetic resonance imaging).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of de Oliveira and Keupp with Hill’s teaching of the optimization of an imaging parameter based on a contrast to noise ration based on a pair of landmarks. This modified method would allow a user to acquire efficient and patient-specific image sharpness (Paragraph 0076 of Hill). Furthermore, this allows for improved clinical image performance and noise reduction (Paragraph 0064 of Hill).

Regarding claim 14, modified de Oliveira teaches the method in claim 13, as discussed above.
However, the combination of de Oliveira and Keupp is silent regarding a method, wherein performing the optimization of the at least one imaging parameter comprises using at least one modified imaging sequence differing from the imaging sequence in at least one imaging parameter value, and 

	In an analogous imaging field of endeavor, regarding the assessment of image quality of MRI data, Hill teaches a method, wherein performing the optimization of the at least one imaging parameter comprises using at least one modified imaging sequence differing from the imaging sequence in at least one imaging parameter value (Paragraphs 0019-0020 teach that image quality can be determined based on comparison to set quality acceptance levels. Paragraph 0048 teaches that the parameters are able to be adjusted based on comparison information. Fig. 2 shows that the quality evaluation is done and if it is not sufficient, then the user is advices with problems to the tech and the position can be fixed. Paragraph 0099 teaches that the contrast that is detected is based on CNR calculations. Paragraph 0064 teaches that multiple regions of interest can be measured and studied. Paragraph 0008 teaches that this system can be applied in magnetic resonance imaging), and 
wherein an optimization for the at least one imaging parameter value is performed based on a comparison of the contrast-to-noise ratio of the imaging sequence and a contrast- to-noise ratio determined from the at least one modified imaging sequence (Paragraphs 0019-0020 teach that image quality can be determined based on comparison to set quality acceptance levels. Paragraph 0048 teaches that the parameters are able to be adjusted based on comparison information. Fig. 2 shows that the quality evaluation is done and if it is not sufficient, then the user is advices with problems to the tech and the position can be fixed. Paragraph 0099 teaches that the contrast that is detected is based on CNR calculations. Paragraph 0064 teaches that multiple regions of interest can be measured and studied. Paragraph 0008 teaches that this system can be applied in magnetic resonance imaging. Paragraph 00100 teaches that the image quality is assessed based on CNR information and allows for comparison of CNR information between multiple scans of the same patient or different patients).


Regarding claim 15, modified de Oliveira teaches the method in claim 14, as discussed above.
However, the combination of de Oliveira and Keupp is silent regarding a method, wherein an optimized imaging sequence is generated by multiple usage of differently modified imaging protocols and an optimization of the contrast- to-noise ratio in dependence of the at least one imaging parameter.
	In an analogous imaging field of endeavor, regarding the assessment of image quality of MRI data, Hill teaches a method, wherein an optimized imaging sequence is generated by multiple usage of differently modified imaging protocols and an optimization of the contrast- to-noise ratio in dependence of the at least one imaging parameter (Paragraphs 0019-0020 teach that image quality can be determined based on comparison to set quality acceptance levels. Paragraph 0048 teaches that the parameters are able to be adjusted based on comparison information. Fig. 2 shows that the quality evaluation is done and if it is not sufficient, then the user is advices with problems to the tech and the position can be fixed. Paragraph 0099 teaches that the contrast that is detected is based on CNR calculations. Paragraph 0064 teaches that multiple regions of interest can be measured and studied. Paragraph 0008 teaches that this system can be applied in magnetic resonance imaging. Paragraph 00100 teaches that the image quality is assessed based on CNR information and allows for comparison of CNR information between multiple scans of the same patient or different patients).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of de Oliveira and Keupp with Hill’s teaching of optimizing a contrast-to-noise ratio (CNR) based on an imaging parameter. This modified method would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of a sequence for MRIs is disclosed in Radiopaedia. Link: https://radiopaedia.org/articles/mri-sequences-overview?lang=us
        2 Definition of a sequence for MRIs is disclosed in Radiopaedia. Link: https://radiopaedia.org/articles/mri-sequences-overview?lang=us
        3 Definition of a sequence for MRIs is disclosed in Radiopaedia. Link: https://radiopaedia.org/articles/mri-sequences-overview?lang=us
        4 Definition of a sequence for MRIs is disclosed in Radiopaedia. Link: https://radiopaedia.org/articles/mri-sequences-overview?lang=us
        5 Definition of a sequence for MRIs is disclosed in Radiopaedia. Link: https://radiopaedia.org/articles/mri-sequences-overview?lang=us